Hall, Justice.
To this indictment for furnishing a minor with spirituous liquor without written authority from his father, two defences were set up : 1st, that the defendant had verbal direction from the parent to send him beer or liquor by the boy when he sent'him for it; and 2nd¿ that the liquor was not furnished by the proprietor, or by his consent, or with his knowledge, but by another person in his employment and acting as a bar-tender for him. The court was asked to charge that these defences were sufficient to acquit, but declined to do so, and upon this refusal so to charge error is assigned. The last of these grounds of alleged error was effectually disposed of by Loeb's case, October term, 1885, of this court. 75 Ga. 258. The other charge requested was properly refused because the defendant was not indicted for sending liquor to the father by his minor son, but for furnishing it to the minor.
It is true that the father made this request and that the defendant complied with it, but it also appears from the evidence that the son and another minor, his companion, got liquor, which they drank, at defendant’s tippling-house. The court did not decide, by refusing this request, that the *719statute was violated by sending the parent beer or liquor, upon his verbal order, by the hands of his minor son. Why the testimony to this effect was allowed, we do not understand; it was not relevant to the charge made and which was fully proved. There is no error in this record.
Judgment affirmed.